Cockrill, C. J., dissenting. The license act of 1879 creates two offenses. One is the unlicensed selling of liquor, and the'other, keeping a “drinking saloon or dram-shop,” without license. The fifteenth section provides that “this act shall not be held to apply to one who manufactures and sells wines from grapes or berries or other fruit, and who sells no other liquors, ardent, malt, vinous or fermented.” Does this provision exempt the wine manufacturer from the penalties denounced against both offenses, or against that of selling alone ? The answer must be drawn from the language of the act and the mischief to be suppressed. McRae v. Holcomb, 46 Ark., 310-11. The object of the fifteenth section, as we found in an examination of the subject in Chamberlain v. State, 50 Ark., 132, was to encourage the planting of vineyards and the manufacture of wine. To accomplish the object it was necessary to allow the manufacturer to sell the product of his vines; but it was not essential to his business that he should be empowered to keep a dram-shop. Accordingly, we find that the act does not provide simply that it shall not apply to one who manufactures wines. A general provision of that nature would have left no doubt of the intent of the law makers to exempt the manufacturer from liability from all the penalties of the act. But it is argued that the drinking saloon, or dram-shop keeper sells, and therefore that he is in terms excepted from all the penalties of the act. To that argument there are two answers. In the first place it requires no sale of liquor to constitute a drinking saloon,' Dram drinking may be and often is accomplished without price, as by giving away liquor. If it is to be drunk then and there, the place where that is habitually done would be a drinking saloon. Such a contingency is no more unlikely than that a free ferry should be run as an adjunct to a whisky business, as we found had been done, in Shinn v. Cotton, ante, p. 90. A free drink is as likely to be offered as a free ride, as an attraction to customers. In Minor v. State, 63 Ga., 319, a place where the members of asocial club dispensed their liquors among themselves, without selling it, was held to be a tippling house. In this State it has been frequently ruled that one may be guilty of keeping a dram-shop without proof of a sale, as under the old law against unlicensed groceries construed in Hensley v. State, 6 Ark., 252; and in Moore v. State, 36 Ark., 222. Patton v. City, 47 Ill., 370. The statute under consideration declares that each day the dram-shop is kept, shall be considered a separate offense, but it may be kept without an actual sale on each day. Selling without a license does not alone constitute the offense of keeping a drinking saloon or dram-shop — even habitual selling to the extent of carrying on business as a liquor seller is not enough. State v. Inness, 53 Me., 539. Each is a distinct offense against the law, but in neither case is the offender punished for keeping an unlicensed dram-shop. The latter offense is distinct from each of the others, and the sale of liquor, when offered in evidence to sustain a conviction, is at most only one of the constituent elements of the offense. It is not itself the offense. The absurdity of pronouncing one guilty of keeping a drinks ing saloon, if it'is kept for some purpose other than or without the sale of liquor, and not guilty if kept to sell liquor, or by selling, is not to be attributed to the Legislature. And yet, as the act professes to exempt only the manufacturer of wine who sells, that is the logical reduction of the appellant’s contention. The second reason to be assigned against the argument is, that it is but fair to presume, that the Legislature used the word “ sell” in the fifteenth section in the same sense given to it in ail the other sections of the act. That being true, it would follow that when it is declared in that section that the act shall not apply to one who sells wine of his manufacture, exemption from the penalties denounced against selling only were in contemplation. By no other construction is any meaning at all given to the clause “ and sells,” for if it is omitted altogether, the section would have the meaning the court now holds it has with it. But the rules of construction, which the courts adopt as guides to the legislative intent, require that some meaning should be given these words. Believing that the exemption claimed by the appellant is not within the letter of the exception, and not within the evil it was intended to relieve against, I think the judgment should be affirmed.